DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to the amendment filed on February 24, 2022.
	Claims 1-2, 4, 13-16, 18, and 21-41 are pending in this application.

Withdrawn Rejections/Objections:
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant’s amendments and/or remarks.

Election/Restrictions
This application has been examined based on applicant’s election of Group I, claims 1-2, 4, 13-16, and 21-38; and the elected species of compound 67 in the reply filed on November 15, 2021. 
Claims 39-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 15, 2021.
Next, as the elected species was not found in the prior art and the search and examination was conducted as indicated in the previous office action.  As the amendment filed on February 24, 2022 overcomes the prior art rejections of the previous office action, the search was expanded to the compounds of Formula I’ wherein:
X is N or CH;
ring A is 
    PNG
    media_image1.png
    78
    92
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    91
    91
    media_image2.png
    Greyscale
  or 
    PNG
    media_image3.png
    94
    91
    media_image3.png
    Greyscale
wherein R10 and R11 are H, R16 is -ORa wherein Ra is H or methyl, and R17 is methoxy, R18 is methoxy, and R19 is -O-(CH2)3-morpholin-4-yl;
n is 0 or 1, R13 is F or H;
p is 0;
R15 is H;
m is 1, and R12 is F;
and art was found.  Claims 1-2, 4, 13-16, 18, 21-26, 35-36, and 38 encompass compounds according to the above expanded subgenus.  Claims 27-34, 37 (all in full) and claims 1-2, 4, 13-16, 18, 21-26, 35-36, and 38 (all in part) drawn to compounds other than the above subgenus are additionally withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected compounds.

The following rejections are necessitated by the amendment and/or under new grounds:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 13-16, 18, 21-26, 35-36, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following reasons apply:
In claim 1, in the definition of R16, the term “CN” is repeated.  The term appears twice in lines 1 and 2 of the R16 definition.  Deletion of one occurrence is suggested.
In claim 1, the ‘proviso’ statement at the end of the claim appears to be repetitive and/or redundant.  The claim provides that option (i) is applicable when ‘X is N’; and option (ii) is applicable when ‘X is N or CH’.  The proviso statement at the end of the claim recites that ‘when X is C-H, Ring A is 
    PNG
    media_image4.png
    87
    89
    media_image4.png
    Greyscale
 or 
    PNG
    media_image5.png
    92
    89
    media_image5.png
    Greyscale
’, which is only present in option (ii).
Claim 4 recites that “The compound of claim 2, having Formula … I’c-1, I’c-2, …” in lines 1-2.  These two formulas (i.e., I’c-1 and I’c-2) have been deleted from the claim and therefore, the reference to deleted formulas should be removed from the preamble.
Claim 18 depends from claim 17, which is a canceled claim.
Claim 38 is an independent claim and recites “… compound of formula I’, I or II”, however, the claim does not include the structures corresponding to ‘formula I’, I and II’.  An independent claim must include all limitations within the claim or should be dependent on another claim containing the limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 18, and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bannen et al., WO 2005/030140.  The instant claims read on reference disclosed compounds.  See the generic Formula I at page 9; preferred subgeneric embodiment of formula XIVa and XIVb at page 103; and the corresponding species of compounds in Table 2.  Particularly, see compounds 13, 14 (page 110); the compound in Example 72 (page 232); etc. (representative structures depicted below for convenience).  The reference discloses that the compounds are useful for modulating kinase activity and in methods of treating diseases mediated by kinase activity, see page 7.

    PNG
    media_image6.png
    282
    584
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    130
    250
    media_image7.png
    Greyscale

	Receipt is acknowledged of the Information Disclosure Statement filed on February 24, 2022 and a copy is enclosed herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

June 7, 2022